DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner except where lined out. None of the priority documents are in English.

Specification
The disclosure is objected to because of the following informalities: 
“adaption” should be “adaptation”; ¶[0009, 19, 410, 1105 and 1120];  
“level(quantized” should be “level (quantized”; [00144].
A non-square block, by definition, does not have equal M and N values. Therefore, the following corrections are needed: “the non-square block having a size of MxN, such asor 64x128.
Appropriate correction is required.


Drawings
Figures 3-7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2 and 12 are objected to because of the following informalities: “adaption parameter set” should be “adaptation parameter set.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 20 recites “A non-transitory computer-readable recording medium for storing a bitstream which is generated by an image encoding method…” Although applicant added the term “non-transitory”, the bitstream is generated by the method, (which is not claimed, but merely describes how the bitstream is generated), and updated as the method is performed, which is transitory, contrary to the term “non-transitory” in the preamble. This contradiction makes the claim indefinite. 
Additionally, claim 20 recites “A non-transitory computer-readable recording medium for storing a bitstream which is generated by an image encoding method …”, then, lists the limitations of the method. It is unclear whether the claim is directed to a method or a storage medium, and whether, if a storage medium, the method is a limitation in the claim, since it is not positively and concretely recited. Additionally, it is unclear how a non-transitory storage medium can store a dynamic bitstream, if it is intended to be claimed as a non-transitory product. As mentioned above, Examiner recommends positively claiming a non-transitory computer-readable digital storage medium that stores a method, that when executed by one or more processors cause the one or more processors to perform the method, the method comprising...   
For the purpose of examination, the Examiner interprets it as a non-transitory computer readable medium storing a bitstream [i.e., data].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 11, 14-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichigaya et al., (U.S. Patent Application Publication No. 2016/0212429 A1), [hereinafter Ichigaya].
Regarding claims 1 and 11, Ichigaya discloses a method of decoding/encoding an image and non-transitory computer-readable recording medium ([0181] A computer-readable recording medium recorded with the programs to realize the function of the image encoding device 10 in FIG. 1, the image decoding device 30 in FIG. 7, the image encoding device 10a in FIG. 13 or the image decoding device 30a in FIG. 15), the method comprising: 
decoding information on a quantization matrix from a bitstream ([0047] The quantization matrix determination unit 105 inputs the transmission quantization matrix enabling flag (scaling_list_enable_flag) that indicates whether or not to use the transmission quantization matrix to transmit to the decoding side in the form of quantization matrix into the entropy encoding unit 106 and Fig. 7); 
determining a plurality of quantization matrices based on the information on the quantization matrix ([0119] In Step Sc8, the quantization matrix determination unit 105 retrieves the representative value of one of the transmission quantization matrices determined in Step Sa3, of which the size is equal to that quantization block.); 
determining a single identifier indicating a quantization matrix of a current block using at least one of a size, a prediction mode and a color component of the current block ([0099] First, quantization matrix determination unit 304 determines whether or not the size [i.e., single identifier] of such selected quantized block is 4×4 (Sb5)); 
determining the quantization matrix of the [[a]] current block from among the plurality of quantization matrices based on the single identifier ([0119] In Step Sc8, the quantization matrix determination unit 105 retrieves the representative value of one of the transmission quantization matrices determined in Step Sa3, of which the size is equal to that quantization block [i.e., single identifier]); and 
dequantizing the current block using the quantization matrix of the current block (Fig. 10).  
Regarding claims 4 and 14, Ichigaya discloses all the limitations of claims 1 and 11, respectively, as discussed above. Ichigaya also discloses acquiring, from the bitstream, first information indicating whether the plurality of quantization matrices are used for quantization ([0063] FIG. 3, FIG. 4, FIG. 5 are tables to illustrate Quantization Matrices tb11, tb21, tb22 which have 16 quantization values in total, with 4 in the horizontal direction (4 columns), and 4 in the vertical direction (4 rows), respectively.); and dequantizing the current block using a default quantization matrix, when the first information indicates that the plurality of quantization matrices are not used for quantization, wherein all coefficients of the default quantization matrix have the same predetermined value  ([0064] The quantization matrix tb11 is one example of default quantization matrix based on the flat initial value, in which the quantization values of the factors are all 16).  
Regarding claims 5 and 15, Ichigaya discloses all the limitations of claims 4 and 14, respectively, as discussed above. Ichigaya also discloses wherein the predetermined value is 16 ([0064] The quantization matrix tb11 is one example of default quantization matrix based on the flat initial value, in which the quantization values of the factors are all 16). 
Regarding claims 6 and 16, Ichigaya discloses all the limitations of claims 1 and 11, respectively, as discussed above. Ichigaya also discloses determining a default quantization matrix as the quantization matrix of the current block, when secondary transform is performed on the current block ([0100] When it is judged that TS flag is “1” (Sb6—Yes), the quantization matrix determination unit 304 sets the 4×4 default quantization matrix to the inverse quantization unit 303 (Sb7) and proceeds to Step Sb9.)
Regarding claim 20, Ichigaya discloses a non-transitory computer-readable recording medium for storing a bitstream ([0181] A computer-readable recording medium recorded with the programs). Examiner notes there is no recitation of a processor or other element—merely data content, i.e., a bitstream.  Under MPEP 2111.05(III), these claims are merely machine-readable media.  The Examiner finds that there is no disclosed or claimed functional relationship between the stored data and medium.  Instead, the medium is merely a support or carrier for the data being stored.  Therefore, the data stored and the way such data is generated should not be given patentable weight.  See MPEP 2111.05 applying In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).  As such, claim 20 is subject to a prior art rejection based on any non-transitory computer readable medium known before the earliest effective filing date of the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ichigaya as applied to claims 1 and 11, respectively, as discussed above, and further in view of Lim et al, (U.S. Patent Application Publication No. 2015/0078442 A1), [hereinafter Lim].
Regarding claims 2 and 12, Ichigaya discloses all the limitations of claims 1 and 11, respectively, as discussed above. However, Ichigaya does not explicitly disclose wherein the information on the quantization matrix includes quantization matrix prediction method information, and the quantization matrix prediction method information is decoded in an adaption parameter set. 
Lim suggests wherein the information on the quantization matrix includes quantization matrix prediction method information, and the quantization matrix prediction method information is decoded in an adaption parameter set ([0100] the image encoding apparatus can determine the type of a method of predicting a quantization matrix and encode information about the determined method of predicting a quantization matrix into a parameter set. Here, the parameter set may be an adaptation parameter set).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the quantization matrices of Ichigaya with the adaption parameter set suggested by Lim. The motivation would be so that the parameter set corresponds to information about a header in a structure within a bit stream. The parameter set has a meaning that commonly designates a sequence parameter set, a picture parameter set, and an adaptation parameter set. Lim @ ¶ [0058].
 
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ichigaya as applied to claims 1 and 11 above, respectively, and further in view of Chien et al, (U.S. Patent Application Publication No. 2015/0078442 A1), [hereinafter Chien].
Regarding claims 3 and 13, Ichigaya discloses all the limitations and motivation of claims 1 and 11 above, respectively, as discussed above. However, Ichigaya does not explicitly disclose wherein the prediction mode includes an intra mode, an inter mode and an intra block copy (IBC) mode, and wherein a single identifier for the inter mode and a single identifier for the IBC mode are the same. 
Chien suggests wherein the prediction mode includes an intra mode, an inter mode and an intra block copy (IBC) mode, and wherein a single identifier for the inter mode and a single identifier for the IBC mode are the same ([0117] Some notable features of the scaling matrices and their derivation are provided below: [0118] Scaling matrices are specified separately for each of the three color components and two prediction types: inter-prediction and IBC are treated together as one type and intra prediction is treated as another type.).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the quantization matrices of Ichigaya with the mode identifiers suggested by Chien. The motivation would be so that the scaling matrices are specified separately and thus, reduce bits to improve efficiency. Chien @ ¶ [0118].

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ichigaya and further in view of Kondo et al, (U.S. Patent Application Publication No. 20 A1), [hereinafter Kondo].
Regarding claims 7 and 17, Ichigaya discloses all the limitations and motivation of claims 6 and 16, respectively, as discussed above. However, Ichigaya does not disclose acquiring second information indicating whether the default quantization matrix is determined as a quantization matrix of a block where the secondary transform is performed, and wherein, when the second information indicates that the default quantization matrix is determined as a quantization matrix of the block where the secondary transform is performed and the secondary transform is performed on the current block, the default quantization matrix is determined as the quantization matrix of the current block.
Kondo suggests acquiring second information indicating whether the default quantization matrix is determined as a quantization matrix of a block where the secondary transform is performed, and wherein, when the second information indicates that the default quantization matrix is determined as a quantization matrix of the block where the secondary transform is performed and the secondary transform is performed on the current block, the default quantization matrix is determined as the quantization matrix of the current block ([0153] As described above, it can be determined based on the skip enabling information (transform_skip_enable_flag) and the skip identifying information (transform_skip_flag) whether or not the orthogonal transform process on the current block is skipped. Therefore, it may also be determined based on the above value whether or not the custom scaling list is applied. Namely, in a case where it is determined based on the skip enabling information (transform_skip_enable_flag) and the skip identifying information (transform_skip_flag) that the orthogonal transform process/inverse orthogonal transform process on the current block is skipped, the custom scaling list may be configured to be applied, and in other cases, the default scaling list may be configured to be applied.).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the quantization matrices of Ichigaya with the default scaling list suggested by Kondo. The motivation would be to improve an image quality of CG images or screen content such as captions. Kondo @ ¶ [0014].

Claims 8-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ichigaya above, and further in view of Abe et al, (U.S. Patent Application Publication No. 2021/0076040 A1), [hereinafter Abe].
Regarding claims 8 and 18, Ichigaya discloses all the limitations of claims 1 and 11, respectively, as discussed above. However, Ichigaya does not explicitly disclose wherein the determining the quantization matrix of the current block is characterized by determining a size of the quantization matrix of the current block smaller than a size of the current block. 
Abe suggests wherein the determining the quantization matrix of the current block is characterized by determining a size of the quantization matrix of the current block smaller than a size of the current block ([0130] FIG. 105 is a diagram for explaining examples of a quantization matrix which correspond to the size of an effective transform coefficient region in a current block having a different size, and is generated in FIG. 103 or in FIG. 104; and [0796] Subsequently, (c) in FIG. 105 illustrates an example for the case where the size of a current block is a 64×16 rectangular block. In (c) in FIG. 105, since the current block has only 16 in a vertical direction, encoder 100 or decoder 200 generates only a 32×16 QM corresponding to the 32×16 region in the low frequency domain, which is different from the example illustrated in (a) in FIG. 105).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the quantization matrices of Ichigaya with the different size quantization matrices suggested by Abe. The motivation would be to improve efficiency by matching the smaller QM sizes to larger blocks. Abe @ ¶ [0796].
Regarding claim 9, Ichigaya discloses all the limitations and motivation of claim 8, as discussed above. However, Ichigaya does not explicitly disclose wherein the size of the quantization matrix of the current block is 32x32, when the size of the current block is greater than 32x32.
Abe suggests wherein the size of the quantization matrix of the current block is 32x32, when the size of the current block is greater than 32x32 ([0823] In the example shown in FIG. 109, a 32×32 effective transform coefficient region QM in a 64×32 rectangular block is generated from a 32×32 effective transform coefficient region QM in a 64×64 square block). 
Regarding claims 10 and 19, Ichigaya discloses all the limitations of claims 1 and 11, respectively, as discussed above. However, Ichigaya does not explicitly disclose wherein the acquiring of the quantization matrix of the current block includes performing subsampling with respect to the quantization matrix of the current block based on the size of the current block, and Page 4 of 8U.S. Serial No.: US 17/418,690PATENT DOCKET: PA4742-0 wherein the subsampling is performed in at least one of a horizontal direction or a vertical direction of the quantization matrix of the current block.
Abe suggests wherein the acquiring of the quantization matrix of the current block includes performing subsampling with respect to the quantization matrix of the current block based on the size of the current block, and   wherein the subsampling is performed in at least one of a horizontal direction or a vertical direction of the quantization matrix of the current block ([0742] Instead of switching between up-conversion and down-conversion according to the size of a rectangular block, the up-conversion and the down-conversion may be combined for use for one rectangular block. For example, a 32×32 square block QM may be up-converted in a horizontal direction to generate a 32×64 rectangular block QM, and the 32×64 rectangular block QM may be subsequently down-converted in a vertical direction to generate a 16×64 rectangular block QM).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morigami US2015/0043637 also suggests an adaptation parameter set ([0181] The lossless encoder 105 includes the information on the scaling lists supplied in this manner into the encoded stream to provide the information to the decoding side. For example, the lossless encoder 105 stores scaling list parameters such as scaling_list_present_flag and scaling_list_pred_mode_flag in an APS (Adaptation parameter set)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487